Citation Nr: 1711982	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in November 2010.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter also stated that if the Veteran did not respond within 30 days from the date of the November 2015 letter, the Board would assume that he does not want another hearing and proceed with the adjudication of his claim.  The Board did not receive a response from the Veteran.  

In July 2013 and February 2014, the Board remanded the petition to reopen for additional development.  In October 2014, the Board reopened the previously denied claim, and remanded the underlying merits determination, recharacterizing it as one for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2015, the Board again remanded the claim for an addendum medical opinion.  In March 2016, this matter was remanded for additional records development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, a VA examiner acknowledged the Veteran's report of being hit in the head while walking out of a freezer during service, and that he was "woozy" and he cut his head.  Also, the examiner acknowledged service treatment records which reflected that he suffered lacerations to his scalp in January 1983 and May 1984 and twisted his neck in January 1985.  The examiner opined that it is not at least as likely as not that his current schizoaffective disorder is the result of lacerated scalp injuries and a twisted neck injury as there is no evidence to suggest or implicate his condition resulted from these events and nothing in the literature demonstrates schizoaffective disorder results from such injuries.

In March 2017 Informal Hearing Presentation, the Veteran's representative cited to a study from The American Journal of Psychiatry that found that head injuries can increase someone's risk of developing schizophrenia, bipolar disorder and depression.  While the Board was unable to access the specific article cited by the Veteran's representative, the study detailed in The American Journal of Psychiatry is available online - http://ajp.psychiatryonline.org.psychiatryonline.org/doi/full/10.1176/appi.ajp.2013.13020190.

As the primary basis for the VA examiner's negative etiological opinion was that there was nothing in the literature which demonstrates schizoaffective disorder results from injuries such as lacerated scalp injuries and twisted neck injury, an addendum opinion should be sought in consideration of the cited treatise material.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the October 2014 VA examiner (or another VA psychologist or psychiatrist if the October 2014 VA examiner is unavailable) review the virtual folders and provide an opinion as to the whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability is due to his service, to include the head injuries and twisted neck.   

The VA clinician is asked to consideration and discuss to the treatise material from The American Journal of Psychiatry pertaining to head injuries, and any other relevant medical literature.

Please provide a comprehensive rations for the opinion.  All pertinent evidence, including both lay and medical, should be considered. 

An examination should be scheduled only if deemed necessary by the VA mental health clinician.

2.  Readjudicate entitlement to service connection for an acquired psychiatric disability.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



